Title: To Thomas Jefferson from James Currie, 25 July 1791
From: Currie, James
To: Jefferson, Thomas


Richmond, 25 July 1791. Acknowledging TJ’s favor written the day he departed on his trip “to the N. and Eastward,” which he hopes was pleasant and salutary. He corresponded with Remsen as TJ advised and is astonished at the conduct of his debtor. “Humanity in the reverses of fortune frequently exhibits Phænomena that astonishes even those who before thought themselves very intimately acquainted with it. My debtor I think is entitled to rank among the first of that Class.” He will always keep in grateful remembrance the very uncommon, indeed unparalleled pains TJ took on his behalf. The issue he must still commit to his friendly care. “All your friends at Monticello were very well a few days ago. Mr. R[andolph] … dind with me on his way home from … Varina. Mrs. Currie who will go in a few days to the Green Springs intends herself the pleasure of visiting at Mr. Walkers, and the family at Monticello. She joins me in warmest wishes for your health and happiness.”
